Title: From James Madison to Benjamin W. Crowninshield, 6 July 1816
From: Madison, James
To: Crowninshield, Benjamin W.


        
          Dear Sir
          Montpelier July 6 1816
        
        I have recd yours of——. I regret that you could not gratify my hopes of the pleasure of a visit before your departure for Salem. Should your return to Washington afford an oppy. before the date of mine, perhaps the loss may be repaired.
        On our landing from the Boat of the Washington, I ask’d the favor of you to offer on my account some pecuniary present to the Rowers. I did not fail to give instructions for ascertaining and re-placing the advance. I have learnt within a few days only, that this was not done. Be so obliging as to intimate without delay the precise sum which was recd. from you, keeping in mind, that I make a point, of considering the gratuity to the seamen, as entirely & exclusively my own. Accept Dr Sir, assurances of my esteem and of my best wishes.
        
          James Madison
        
      